DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments/arguments, filed 02/07/2022 have been accepted and entered. Claim 1, 9, 11, 17 and 20 have been amended. Claims 5 and 12 have been canceled. Claims 21-22 have been added. Claims 1-4, 6-11, 13-22 are pending.

Response to Arguments
Applicant’s arguments see pgs. 8, filed 02/07/2022, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. § 112(b) as being indefinite, have been fully considered and are found persuasive, therefore, the rejection has been withdrawn.  
Applicant’s arguments see pgs. 8, filed 02/07/2022, with respect to the rejection(s) of claim(s) 17 under 35 U.S.C. § 112(a) for failing to comply with the 
Applicant’s arguments see pgs. 8, filed 02/07/2022, with respect to the rejection(s) of claim(s) 11 and 18 under 35 U.S.C. § 102(a)(1) as being anticipated by  Roth (US 2012/0074149), have been fully considered and are found persuasive, therefore, the rejection has been withdrawn.  
Applicant’s arguments see pgs. 8-9, filed 02/07/2022, with respect to the rejection(s) of claim(s) 1-4, 6 and 10 under 35 U.S.C. § 103 as being unpatentable over Roth (US 2012/0074149), and further in view of Klein et al. (US 2005/0193648) (“Klein”), and claims 7-8 under 35 U.S.C. § 103 as being unpatentable over Roth, Klein, and further in view Nassar et al.  (US 2017/0000115)(“Nassar”), and claims 14-16 and 19 under 35 U.S.C. § 103 as being unpatentable over Roth and Nassar, have been fully considered and are found persuasive, therefore, the rejection has been withdrawn. 

 Allowable Subject Matter
Claims 1-4, 6-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a. providing an X-ray tray having a deposition area;
b. attaching a single-use inlay to said X-ray tray to cover said deposition area, said single-use inlay comprising a paper and/or polymer layer having an outer side and an inner side;
c. putting the baggage and/or personal items onto the single-use inlay without direct contact to the X-ray tray;
d. X-ray scanning said baggage and/or personal items disposed in said X-ray tray, wherein the X-ray tray is moved into and out of the scanning area;
e. removing the baggage and/or personal items from said single-use inlay; and
f. detaching said single-use inlay from said X-ray tray,
wherein said single-use inlay comprises a protective cover and has a compressed state in which the paper and/or polymer layer is compressed within said protective cover, as well as a decompressed state in which the paper and/or polymer layer is decompressed, and wherein said single-use inlay is decompressed prior to attachment in accordance with step b.

a. providing an X-ray tray having a deposition area;
b. attaching a single-use inlay to said X-ray tray to cover said deposition area, said single-use inlay comprising a paper and/or polymer layer having an outer side and an inner side;
c. putting the baggage and/or personal items onto the single-use inlay without direct contact to the X-ray tray;
d. X-ray scanning said baggage and/or personal items disposed in said X-ray tray, wherein the X-ray tray is moved into and out of the scanning area;
e. removing the baggage and/or personal items from said single-use inlay; and
f. detaching said single-use inlay from said X-ray tray,
wherein said paper and/or polymer layer is transparent for X-rays and/or visible light.
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, a kit of parts comprising a detachable single-use inlay and an X-ray tray adapted for a security check at an airport or other public or private wherein said detachable single-use inlay comprises a protective cover and has a compressed state in which the paper and/or polymer layer is compressed within said protective cover, as well as a decompressed state in which the paper and/or polymer layer is decompressed.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, a kit of parts comprising a detachable single-use inlay and an X-ray tray adapted for a security check at an airport or other public or private facility, said detachable single-use inlay comprising a paper and/or polymer layer having an outer side and an inner side, wherein said paper and/or polymer layer has an essentially circumferential fringe area adapted to grasp and/or cover the edges of said X-ray tray, wherein said paper and/or polymer layer is transparent for X-rays and/or visible light.
The closest art of record teaches the following:
Roth discloses sanitary method of use of security trays at airport [0007], the method comprising:
[0022]; Fig. 3; 30; TSA tray having an interior void space.);
b. attaching a single-use inlay to said TSA tray to cover said deposition area [0022], said single-use inlay comprising a paper and/or polymer layer having an outer side and an inner side ([0021]; “.... the cover 12 formed of a hygienic material such as a thick paper, plastic, or a plastic coated paper.”); and
f. detaching said single-use inlay from said TSA tray [0026].
Klein discloses a method for providing security screening [0005]. The reference teaches of placing articles 152 into a tray 150 for screening through the baggage scanner 130. The articles 152 are then retrieved from the tray 150 upon the screening subject successfully passing through the walk-through scanner 132. The screening subjects may retrieve their articles 152 at a table 120 adjacent to the exit portion 136 of the baggage screener 130 and continue about their business in the sterile area 116 [0036].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884